USCA11 Case: 22-10394    Document: 27-1     Date Filed: 12/07/2022   Page: 1 of 2




                                               [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-10394
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       ROBERTO ODUARDO-SUAREZ,


                                                  Defendant- Appellant.


                          ____________________

                 Appeal from the United States District Court
                      for the Middle District of Florida
                  D.C. Docket No. 6:20-cr-00026-PGB-GJK-7
USCA11 Case: 22-10394     Document: 27-1      Date Filed: 12/07/2022    Page: 2 of 2




       2                      Opinion of the Court                22-10394

                            ____________________

       Before JORDAN, ROSENBAUM, and JILL PRYOR, Circuit Judges.
       PER CURIAM:
              Andrew Searle, appointed counsel for Roberto Odu-
       ardo-Suarez in this direct criminal appeal, has moved to withdraw
       from further representation of the appellant and filed a brief pursu-
       ant to Anders v. California, 386 U.S. 738 (1967). Our independent
       review of the entire record reveals that counsel’s assessment of the
       relative merit of the appeal is correct. Because independent exam-
       ination of the entire record reveals no arguable issues of merit,
       counsel’s motion to withdraw is GRANTED, and Oduardo-Sua-
       rez’s conviction and sentence are AFFIRMED.